         Case 1:20-cv-11691-FDS Document 10 Filed 09/18/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
NICHOLAS J. LOUISA, ESQ.,              )
                                       )
            Plaintiff,                 )                    Civil Action No.
                                       )                    20-11691-FDS
      v.                               )
                                       )
NETFLIX, INC.; NETFLIX WORLDWIDE )
ENTERTAINMENT, LLC; JIGSAW             )
PRODUCTIONS, LCC; MUDDY WATERS )
PRODUCTIONS, LLC; ALEX GIBNEY;         )
RICHARD PERELLO; STACEY OFFMAN; )
PETER KNOWLES; SAMANTHA                )
KNOWLES; LISA SIEGEL BELANGER; )
LONNIE BRENNAN; and the BOSTON         )
BROADSIDE,                             )
                                       )
            Defendants.                )
_______________________________________)


      MEMORANDUM AND ORDER ON PLAINTIFF’S MOTION TO REMAND

SAYLOR, C.J.

       On August 13, 2020, plaintiff Nicholas Louisa filed a complaint in Middlesex County

Superior Court against defendants Netflix, Inc.; Netflix Worldwide Entertainment, LLC; Jigsaw

Productions, LLC; Muddy Waters Productions, LLC; Alex Gibney; Richard Perello; Stacey

Offman; Peter Knowles; Samantha Knowles; Lisa Siegel Belanger; Lonnie Brennan; and the

Boston Broadside. On September 15, 2020, defendant Boston Broadside removed the case to

this Court on the basis of claimed federal-question jurisdiction under 28 U.S.C. § 1331. The next

day, plaintiff moved to remand under 28 U.S.C. § 1447(c).

       Federal-question jurisdiction extends to cases that arise “under the Constitution, laws, or

treaties of the United States.” 28 U.S.C. § 1331. To determine whether a claim arises under
          Case 1:20-cv-11691-FDS Document 10 Filed 09/18/20 Page 2 of 2



federal law, courts look to the “well-pleaded” allegations of the complaint, ignoring potential

defenses. See Aetna Health Inc. v. Davila, 542 U.S. 200, 207 (2004); Beneficial Nat’l Bank v.

Anderson, 539 U.S. 1, 6 (2003). Thus, the existence of a federal defense—including a defense

that relies on a constitutional provision—“normally does not create statutory ‘arising under’

jurisdiction, and a defendant may not [generally] remove a case to federal court unless plaintiff’s

complaint establishes that the case ‘arises under’ federal law.” Aetna Health, 542 U.S. at 207

(internal quotation and citations omitted); see also Beneficial, 539 U.S. at 6.

       Here, there is no federal question on the face of the amended complaint. It alleges only

state-law claims: defamation, intentional infliction of emotional distress, negligent infliction of

emotional distress, and civil conspiracy. (Def. Ex. 5). Defendant may raise a defense to the

defamation claim under the First Amendment, but the existence of a defense based on the

Constitution, under the circumstances presented here, cannot form the basis of federal-question

jurisdiction. Accordingly, the Court lacks subject-matter jurisdiction.

       For the foregoing reasons, plaintiff’s motion to remand is GRANTED. The case is

hereby REMANDED to the Middlesex County Superior Court.

So Ordered.

                                                           /s/ F. Dennis Saylor, IV
                                                          F. Dennis Saylor, IV
Dated: September 18, 2020                                 Chief Judge, United States District Court




                                                  2
